Citation Nr: 0609789	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for poly substance 
abuse, to include as secondary to an acquired psychiatric 
disorder.

3.  Entitlement to service connection for heart disease, to 
include an abnormal electrocardiogram (EKG).

4.  Entitlement to service connection for a lung condition as 
due to asbestos exposure.

5.  Entitlement to a non-service connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  

The Board notes the September 2002 rating decision denied a 
claim for non-service connected pension.  The veteran 
expressed disagreement with the decision in his March 2003 
notice of disagreement (NOD).  The RO did not issue a 
statement of the case (SOC) with respect to the claim.  The 
Board has jurisdiction over this issue, pending the issuance 
of an SOC to the veteran and receipt of his timely appeal in 
response thereto.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

The veteran presented testimony before the Board in June 
2004; however, the transcript was incomplete due to an 
equipment failure.  The veteran was given the opportunity to 
attend an additional in person hearing before the Board, 
which he elected to do in a May 2005 letter.  The claims were 
previously before the Board in June 2005 and remanded so the 
aforementioned Travel Board hearing could be scheduled.  The 
hearing was held in October 2005.  The transcript has been 
obtained and associated with the claims folder.

The claims have been recharacterized as they appear on the 
cover page of the instant decision.  The entire appeal is 
REMANDED to the RO via the Veteran's Benefits Administration, 
Appeals Management Center (VBA AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The veteran has filed claims of entitlement to service 
connection for bipolar disorder, poly substance abuse, a lung 
condition, and heart disease.  He attributes the claimed 
conditions to his period of active naval service.  A 
preliminary review of the claims folder reveals the matters 
are not ready for appellate disposition.

Reason for Remand: Outstanding Service Medical Records.  The 
veteran contends that his service medical records are 
incomplete.  Specifically, he asserts that he was in a 
detoxification program at the Trippler Army Medical Center in 
Pearl Harbor, Hawaii, in April 1978 and May 1978.  A review 
of the service medical records reveals these records are not 
associated with the claims folder.  The veteran submitted a 
photographed copy of an August 1977 treatment note from the 
Mental Health Clinic at the Naval Regional Medical Clinic in 
San Francisco.  The veteran was treated for an "immature 
personality."  The original record has not been associated 
with the service medical records.  The Board further notes 
the entry indicates the veteran was screened at the Mental 
Health Clinic on August 3, 1977; however, this record has not 
been associated with the claims folder.  Finally, the copy 
indicates the veteran completed 72 hours of treatment at the 
Alcohol Rehabilitation Drydock (ARD) program between 
September 1977 and October 1977.  These records have also not 
been associated with the claims folder.

VA will make as many requests as necessary to obtain relevant 
records from a Federal Department or agency.  These records 
include, but are not limited to military records, including 
service medical records.  38 C.F.R. § 3.159(c)(2).  VA will 
end its efforts to obtain records from a Federal Department 
or Agency only if VA concludes that the records sought do not 
exist or that further attempts to obtain those records would 
be futile.  Id.  

Therefore, upon remand VBA AMC should contact the National 
Personnel Records Center (NPRC) and attempt to obtain the 
complete service medical records of the veteran, to include 
records from the Trippler Army Medical Center, the Mental 
Health Clinic, and the ARD program.  All efforts to obtain 
these records should be clearly documented in the claims 
folder. 

Reason for Remand: Outstanding VA Outpatient Treatment 
Records.  In the veteran's April 2002 claim and in various 
statements contained in the record, he indicated that he has 
sought treatment for the claimed disorders at the Erie, 
Pennsylvania, VA Medical Center (VAMC) from November 1996 to 
the present.  However, a review of the record reveals that VA 
outpatient treatment records contained in the claims folder 
are dated in October 1998 and from 2002 to 2005.  No records 
prior to 1998 or between 1998 and 2001 have been associated 
with the claims folder.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile. Id.   

Further, the VA is deemed to have constructive knowledge of 
these records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").

Therefore, upon remand, the VBA AMC should attempt to obtain 
the identified VA outpatient treatment records of the 
veteran.  All efforts to obtain these records should be 
clearly documented in the claims folder.

Reason for Remand: VA Examination.  The veteran has claimed 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, as a result of the stresses placed 
upon him during his active naval service.  The veteran served 
on active duty from July 1976 to August 1979.  

The Board finds that a VA examination is necessary.  Under 
the VCAA, an examination is necessary to make a decision on a 
claim, if the evidence of record contains the following: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and (2) the evidence indicates the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but (3) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d).  

In May 1980, within the year following his discharge from 
service, the veteran sought treatment from the Hamot Medical 
Center.  The final diagnosis was dissociative reaction.  

The veteran was afforded a VA mental health examination in 
July 2002.  The examiner indicated the veteran sought 
treatment shortly after his discharge from active service in 
May 1980 at the Hamot Medical Center, for what the veteran 
reported as antisocial personality disorder.  As highlighted 
above, a diagnosis of antisocial personality disorder was not 
rendered.  The veteran was instead diagnosed with 
dissociative reaction.   The examiner noted that these 
records were not available for his review. 

The Board also  notes that additional medical records, to 
include pertinent records from Stairways Behavioral  Health, 
the Pennsylvania Bureau of Disability Determination, and the 
VAMC in Pittsburgh, Pennsylvania, have been associated with 
the claims folder subsequent to the July 2002 VA examination.  
These records and those from Hamot Medical Center have not 
been reviewed by a VA examiner prior to rendering an opinion 
as to the etiology of the veteran's current psychiatric 
disorder.  As it is essential, both in the examination and in 
the evaluation of a disability, that each disability be 
viewed in relation to its history, a remand for a VA 
examination is necessary.  38 C.F.R. § 4.1

Reason for Remand: Submission of Additional Records Without 
Initial RO Review.  In December 2005, the veteran submitted 
additional records to the Pittsburgh RO, to include records 
from St. Vincent's Health Center, St. Vincent's Medical 
Group, Stairways Behavioral Health, the Pennsylvania Bureau 
of Disability Determination, and the VAMC in Pittsburgh, 
Pennsylvania.  However, a supplemental statement of the case 
(SSOC) was not issued.  Further, the veteran did not submit a 
waiver of initial of RO consideration of the newly submitted 
evidence.  The case was transferred to the Board in January 
2006.

The RO will furnish the veteran an SSOC when the agency of 
original jurisdiction (AOJ) receives additional pertinent 
evidence after an SOC or most recent SSOC has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  38 C.F.R. §§  19.31(b); 
19.37(a).  Therefore, upon remand the VBA AMC should review 
any evidence obtained in accordance with this remand and the 
identified treatment records submitted by the veteran in 
December 2005.

Reason for Remand: Manlincon.  As noted in the Introduction, 
the September 2002 rating decision denied a claim of 
entitlement to non-service connected pension.  While a hand 
written note on the rating decision indicates the claim was 
void because the veteran lacked the qualifying service, 
notice of the decision was dispatched to the veteran in 
September 2002.  The veteran disagreed with the decision in 
his March 2003 NOD.  An SOC with respect to the claim was not 
issued.  Because the NOD was filed within the one-year period 
from the notice of the September 2002 adverse decision, the 
Board concludes that it has jurisdiction over this issue, 
pending the issuance of an SOC to the veteran and receipt of 
his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999). Thus, a remand is 
necessary for issuance of an SOC.



Accordingly, the case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claims and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims 
as reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006).

2.  VBA AMC should contact the NPRC and 
attempt to obtain the complete service 
medical records of the veteran, to 
include records from:

(a)	the Trippler Army Medical Center 
located in Pearl Harbor, Hawaii, dated 
between April 1978 and May 1978; and
(b)	the Mental Health Clinic at the 
Naval Regional Medical Clinic in San 
Francisco dated in August 1977; and 
(c)	the Alcohol Rehabilitation Drydock 
program dated between September 1977 
and October 1977.  

All efforts to obtain these records 
should be clearly documented in the 
claims folder.

3.  VBA AMC should obtain outpatient 
treatment records of the veteran from the 
Erie, Pennsylvania, VAMC dated from 
November 1996 to the present.  Attempts 
should also be made to obtain any 
outstanding treatment records of the 
veteran from the Erie and Pittsburgh 
VAMCs dated between 1998 and 2002.  All 
efforts to obtain these records should be 
clearly documented in the claims folder.

4.  Only after the development requested 
in paragraphs 1 through 3 is completed, 
VBA AMC should then arrange for the 
veteran to be examined by a psychiatrist 
in order to evaluate any present mental 
disorders, including bipolar disorder. 
The examiner should review all pertinent 
medical records in the claims file, 
specifically medical records from the 
Hamot Medical Center dated in May 1980, 
and a copy of this REMAND, and should 
state in the examination report that such 
review was performed. All diagnoses on 
Axis I though V should be reported, if 
found.  Upon examination of the veteran, 
the examiner should report whether it is 
at least as likely as not that any 
current diagnosis, to include bipolar 
disorder, is related to the veteran's 
active naval service.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical findings both 
for and against a conclusion are so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against it.)   Furthermore, the 
examiner should make a finding as to the 
extent, if any, of social and industrial 
impairment currently attributable to the 
veteran's overall psychiatric disability, 
if any.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.  

5.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  VBA AMC should issue an SOC 
concerning the issue of entitlement to 
non-service connected pension.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 2002); Manlincon 
v. West, 12 Vet. App. 328 (1999).

7.  Thereafter, the veteran's claims for 
service connection for an acquired 
psychiatric disorder, poly substance 
abuse, a lung condition, and heart 
disease, should be readjudicated.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence, to 
include the evidence submitted in 
December 2005, and the applicable laws 
and regulations considered pertinent to 
the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


